Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Collin Rider, Appellant                               Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 11-
No. 06-12-00170-CR         v.                         0002X). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Collin Rider, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 25, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk